      Case 2:18-cv-01196-TLN-AC Document 13 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ALEXANDER BODDIE,                                 No. 2:18-cv-1196 AC P
12                      Plaintiff,
13          v.                                         ORDER AND FINDINGS AND
                                                       RECOMMENDATIONS
14   MICHAEL MARTEL, et al.,
15                      Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se and in forma pauperis, filed this civil rights

18   action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On March 9, 2020, plaintiff was directed to file a first amended complaint within thirty

21   days. See ECF No. 9 at 8. At that time, plaintiff was warned that failure to timely file the

22   amended complaint might result in the dismissal of this action for failure to prosecute. See id. at

23   8.

24          Plaintiff failed to file an amended complaint. As a result, on April 27, 2020, the

25   undersigned ordered plaintiff to show cause why this action should not be dismissed for

26   for failure to prosecute and for failure to obey a court order. See ECF No. 12. Once again,

27   plaintiff was given thirty days to comply with the court’s order, and he was warned that failure to

28   do so might result in a recommendation that this matter be dismissed. See id. at 2.
                                                       1
     Case 2:18-cv-01196-TLN-AC Document 13 Filed 06/10/20 Page 2 of 2

 1          More than thirty days have passed, and plaintiff has failed to file a showing of cause or
 2   respond to the court’s April 27, 2020 order in any way. Accordingly, IT IS HEREBY
 3   ORDERED that the Clerk of Court randomly assign a District Court Judge to this action.
 4          IT IS FURTHER RECOMMENDED that this action be DISMISSED for failure to
 5   prosecute and for failure to obey a court order. See Fed. R. Civ. P. 41(b); see also L.R. 110.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one days
 8   after being served with these findings and recommendations, plaintiff may file objections with the
 9   court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and
10   Recommendations.” Plaintiff is advised that failure to file objections within the specified time
11   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th
12   Cir. 1991).
13   DATED: June 9, 2020
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
